Citation Nr: 0814064	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, inter alia, denied the veteran's August 
2005 claim for service connection for PTSD.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  On remand, the Agency of Original 
Jurisdiction (AOJ) should address any notice deficiencies 
regarding the decision reached in Dingess, supra.

The duty to assist includes obtaining service personnel 
records, VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  38 U.S.C.A. § 5103(d); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran contends that he has PTSD, which he believes was 
caused by his combat service during the Vietnam War.

In order to be granted service connection for PTSD, the 
veteran must show that he has (1) a current diagnosis of 
PTSD, (2) credible evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
nexus between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  For a stressor to be 
sufficient to cause PTSD, the veteran must have been exposed 
to a traumatic event in which he experienced, witnessed, or 
was confronted with an event or events that involved actual 
or a threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the veteran's 
response must have involved intense fear, helplessness, or 
horror.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In this case, the veteran served in combat during the Vietnam 
War, as evidenced by his Combat Infantry Badge.  
Consequently, his lay statements are sufficient evidence of 
an in-service stressor.  Gaines v. West, 11 Vet. App. 353 
(1998).

However, the existing medical opinions differ as to whether 
the veteran has PTSD.  In a November 2005 VA examination, the 
examiner found that the veteran did not fit the criteria for 
a diagnosis of PTSD, although he very likely fit the stressor 
criteria.  Instead, the examiner found that the veteran had 
an undifferentiated somatoform disorder, and severe 
depression arising from a robbery of which he was the victim 
in 2005.

By contrast, according to an October 2005 VA treatment 
record, a VA clinical psychologist found that the veteran had 
met the criteria for a diagnosis of PTSD.  Moreover, while 
not drawing an explicit connection between the current 
symptomatology and the claimed in-service stressor, the 
clinician did note the veteran's description of his combat 
experience, as well as the veteran's assertion that his 
initial response to the events was horror and helplessness.  
See Cohen, supra.  Similarly, VA treatment records from 
September 2005, January 2006, August 2006, October 2006, and 
March 2007 all include the diagnosis of PTSD, but suggest 
that the 2005 robbery caused the PTSD, which then stimulated 
the emergence of combat-related PTSD side effects, along with 
associated panic, anxiety, and depression.  In light of the 
diagnoses of PTSD by VA clinicians both before and after the 
veteran's first VA examination of November 2005, a new VA 
examination should be obtained in order to determine whether 
the veteran has PTSD, and, if so, whether the claimed in-
service stressor was more likely than not the cause.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification and development necessary to 
comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  In 
particular, the AOJ must send the 
appellant a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  Obtain the veteran's VA treatment 
records from March 2007 to the present.

3.  After completion of the above, the 
veteran should be scheduled for a 
psychiatric examination, by a psychiatrist 
who has not examined him before.  All 
indicated tests and studies should be 
undertaken.  The examiner should indicate 
whether the veteran has PTSD.  If the 
veteran does have PTSD, then the examiner 
should indicate whether it is as likely as 
not that the PTSD was caused by an in-
service stressor.  The claims file should 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



